DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “a host interface configured to present the device to a surveillance camera as a removable storage media, wherein the surveillance camera is configured to write, via the host interface, third data representative of a portion of a video stream into the random access memory; and at least one processing unit coupled with the random access memory and configured to execute the instructions to generate video analytics as an output of the artificial neural network based at least in part on the first data and the third data stored in the random access memory;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of deep learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/US21/37628, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Primary reference, Moloney (US 20190279082) discloses training its CNNs 114 based on sensor data and corresponding metadata to generate CNN network weights 122, W0-W3 that the CNNs 114 can use to recognize features in subsequent sensor data, CNN training, figure 3, the CNN network weights 122 are stored in one or more memories or data stores shown in figure 1A as a double data rate, synchronous dynamic random access memory, SDRAM 124, where a RAM memory 126, a dynamic RAM, a static RAM, and a CNN store 128  in nonvolatile memory, which reads on “random access memory configured to store first data representative of weights of an artificial neural network” but is silent in disclosing  store second data representative of instructions having matrix operands, the instructions executable to implement matrix computations of the artificial neural network using the first data representative of the weights of the artificial neural network.

Moloney also discloses one or more input devices 722 are connected to the interface circuit 720, the input devices 722 permit(s) a user to enter data and/or commands into the processor 712 (see paragraph 70) and cloud system 206 is implemented using a plurality of distributed computing nodes and/or storage nodes in communication with one another and/or with server hosts via a cloud-based network infrastructure (see paragraph 32), but is silent in disclosing a host interface configured to present the device to a surveillance camera as a non-removable storage media, wherein the surveillance camera is configured to write, via the host interface, third data representative of a portion of a video stream into the random access memory.

Secondary reference, Nagao (US 20080221734) discloses at least one processing unit coupled with the random access memory (see paragraph 9, a connection weights for judgment data memory unit storing connection weights obtained by learning in a neural network for learning) and configured to execute the instructions to generate video processing as an output of the artificial neural network based at least in part on the first data and the third data stored in the random access memory (see figure 1, each neuron is stored in memory, there are more than three neuron, where the third neuron is read as third data, also see figure 1 reading on the neural network), wherein the device is configured to provide input data to a computer system connected to the surveillance camera based on the video analysis (see paragraph 89, neural network for judgment 1301 inputs components of ambient light in the judgment environment as illumination light components, the light analysis is read as video analysis):

    PNG
    media_image1.png
    526
    1540
    media_image1.png
    Greyscale
.

Pennington (US 20170256165) discloses host interface configured to present the device to a surveillance camera as a removable storage media includes third data representative of a portion of a video stream into the random access memory (see paragraph 35, may be stored in memory 104, on removable storage 112, or on non-removable storage 114 shown in figure 1, the data-processing system 100 can receive user commands and data through user interface 315, paragraph 44, In addition, video could also be provided from permanent or semi-permanent video cameras already in a location, such cameras might include surveillance cameras), but is silent in disclosing “wherein the surveillance camera is configured to write, via the host interface, third data representative of a portion of a video stream into the random access memory.”

Moloney, Nagao and Pennington, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 14 and 19. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 6/4/22